Citation Nr: 1446822	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-05 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for nerve damage and flu like symptoms due to bilateral fifth toe arthroplasties of the proximal interphalangeal joints performed at a VA facility in January 2009.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to May 1974.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a March 2010 rating decision issued by the RO.  

The Board remanded the case in July 2013 for additional development of the record.

The Veteran testified at a hearing in October 2012 before an Acting Veterans Law Judge who no longer works at the Board.  The Veteran was offered another hearing before a current Veterans Law Judge, but he declined this.  


FINDINGS OF FACT

The Veteran is not shown to have current leg and foot pain or fatigue/flu like symptoms due to his bilateral fifth toe arthroplasties performed by VA in January 2009.


CONCLUSION OF LAW

The criteria for an award of benefits under 38 U.S.C.A. § 1151 were not met.  38 U.S.C.A. 1151, 5103, 5103A, 38 C.F.R. § 3.361


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a January 2010 letter that explained the criteria for benefits pursuant to 38 U.S.C.A. § 1151and informed the Veteran of how VA could assist him with developing his claims.  Additionally, at the October 2012 hearing the Acting Veteran's Law Judge identified the issue and took testimony on the relevant issues.

Sufficient evidentiary development has also been completed.  Evidence includes treatment records, including records of the surgery at issue, Social Security Administration disability records, written statements from the Veteran and his wife, as well as a transcript of the Veteran's testimony at the October 2012 hearing.  

Additionally, as required by the July 2013 remand, a VA medical opinion was obtained addressing various issues identified in the remand.  Although the Veteran objects to the fact that the opinion was obtained from a VA physician, there is no requirement that VA obtain medical opinions from outside physicians.  

The Veteran was offered the opportunity to submit an opinion from his private physician, but he indicated that his doctor was unwilling to provide a statement.  


38 U.S.C.A. §1151 Claim

The Veteran asserts he developed neuropathic pain in his feet and lower legs as well as fatigue and flu like symptoms as the result of bilateral fifth toe arthroplasties of the proximal interphalangeal joints performed by VA in January 2009.  

Initially, the Veteran claimed that the operating physician "severed nerves" in his foot or lower leg.  Later, he also argued that spinal anesthesia was used incorrectly and caused his symptoms.  

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation (including DIC benefits) are awarded in the same manner as if such additional disability or death were service-connected. 38 U.S.C.A. §1151 ; 38 C.F.R. § 3.361 . 

38 U.S.C.A. § 1151  indicates that a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault is necessary for entitlement to compensation for claims filed on or after October 1, 1997, as is the case here. Alternatively, compensation may be awarded where the Veteran's death resulted from an event that was not reasonably foreseeable by VA. Id. 

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish causation. 38 C.F.R. § 3.361(c)(1) .

VA treatment cannot cause the continuance or natural progression of a disease or injury unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progression thereof. 38 C.F.R. § 3.361(c)(2) .

In addition to a showing of additional disability or death following VA treatment, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without obtaining the informed consent of the Veteran and/or his or her surrogate as is required by 38 C.F.R. § 17.32 . 38 C.F.R. § 3.361(d)(1) .
Minor deviations from 38 C.F.R. § 17.32 's requirements which are immaterial under the circumstances of a particular case will not defeat a finding of informed consent. Id.  Consent may be express or implied as set forth in 38 C.F.R. § 17.32(b) 

The proximate cause of a Veteran's additional disability or death will be considered to be the result of an event that was not reasonably foreseeable if a reasonable health care provider would have not have foreseen the possibility of the occurrence of the event given the particular circumstances of the case. 

Therefore, the event need not be completely unforeseeable or unimaginable, but it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 38 C.F.R. § 3.361(d)(2). 

In making the determination as to whether an event was reasonably foreseeable, VA considers whether the risk of the adverse event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures that are set forth in 38 C.F.R. § 17.32 . 38 C.F.R. § 3.361(d)(2) . 

In this case, the evidence shows that the Veteran underwent bilateral fifth toe arthroplasties at a VA facility in January 2009 in order to alleviate painful calluses on the plantar medial aspect of the toes due to adductor varus rotation.  

The medical record contains copies of completed informed consent forms that indicated the various risks of the procedure and a note that indicated that the risks of the procedure were discussed in detail with the patient.  

In connection with the surgery, the Veteran is shown to have been administered a subarachnoid block that is a type of spinal anesthesia.  The operative report described the Veteran's condition as good and indicated that he tolerated the anesthetic well.  His vital signs were stable, and he was discharged after the procedure to go home.  The postoperative anesthesiologist's report indicated that the Veteran was awake and alert and had no complaints.  

The Veteran's treatment records showed that the Veteran reported various back, leg, and foot complaints after his surgery.  Approximately six days after surgery, he complained of intermittent worsening low back pain.  

Later in January 2009, the Veteran reported having cold feet.  In February 2009, he complained of cold feet that he had had for more than 15 years, but denied a history of frostbite. He was diagnosed with neuropathy.  It was noted that the toe had healed on the left, but was healing slowly on the right. 

In March 2009, a podiatrist noted that the Veteran had purplish toes and feet and diagnosed Reynaud's phenomenon.  

In April 2009 the Veteran reported that his fifth toes were turning black and that he had alternating cold and numbness with warmth and pain going from the calves to the feet.  His toes and feet were noted to be purplish, and the Veteran reported that his calluses were coming back.  He was referred to rheumatology to evaluate him for possible Reynaud's.  

An April 2009 EMG showed findings of bilateral lower extremity neuropathy involving sensory and motor fibers.  In May 2009, the Veteran reported having had pain all over for a long time and pain in his feet and legs that had been present for several months.  He reported feeling cold in his lower extremities and added that this was an "old problem."  

A rheumatology note in May 2009 indicated that the Veteran reported having foot pain that had progressed to chills and shakes that occurred at rest twice per week.  He added that his bilateral toe surgery took a long time to heal, but the examining doctor noted that treatment records indicated that the Veteran's wounds were healing nicely within a few weeks.  

The Veteran denied having red, warm or swollen joints.  He reported that his worst pain was in the low back and that he had numbness and tingling in his lower extremities and his fourth and fifth fingers, bilaterally. 

An examination of the feet showed no joint synovitis or evidence of Reynaud's phenomenon, but noted cyanosis of all of the Veteran's toes.  The examiner diagnosed peripheral neuropathy.  He noted that the Veteran's symptom picture did not match Reynaud's phenomenon and suspected that the Veteran's cold toes were due to peripheral vascular disease.  

In November 2009 the Veteran reported having had pain in his feet and legs that started about the time of his surgery.  He reported having foot numbness and cold, bilaterally, with no specific digit pattern for the numbness.  The post-surgical x-ray studies of the feet showed corrective postoperative changes and mild degenerative changes of the first metatarsophalangeal joints, but no other significant abnormalities.

A disability evaluation in December 2009 indicated that the Veteran had multilevel degenerative changes in his spine with canal and neural foramina narrowing.  He had a history of 14 epidural injections involving the lower back, but no surgery.  He had neuropathy in his hands and feet with pain and numbness.  Pain and cramping in all of his extremities made it difficult to sleep.  

It was noted that the Veteran had a history of peripheral vascular disease and autonomic dysreflexia.  The SSA records noted that the Veteran reported a work related back injury in January 1993 and numbness in his arms and legs since 1994.  Most of the epidural injections appear to have taken place in the 1990s.

A private doctor's report in April 2011 indicated that the Veteran complained of bilateral foot and leg pain and burning with symptoms dating back to 2008 when he was developing corns on his feet.  He had surgery on his toes and subsequently had problems with his feet and toes frequently turning purple and cold.  

The Veteran reported having pain that extended from the feet up the legs and more recently having back pain that also extended into the legs with the pain in his feet feeling worse.  The doctor assessed possible reflex sympathetic dystrophy.  He opined that the majority of the Veteran's symptoms were not due to pseudoclaudication, although this could be a minor component.

An EMG in August 2011 showed moderate multiple bilateral radiculopathies (L4, L5, and S1) and moderate mixed sensory polyneuropathies that were worse in the upper extremities and carpal tunnel syndrome.  

A letter from a private physician dated in September 2011 indicated that the Veteran's leg weakness was possibly due to radiculopathy, but his pain distribution was not consistent with this.  He noted that the Veteran's peripheral neuropathy complicated the picture and was probably responsible for most of the Veteran's pain.

Subsequent treatment records noted that the Veteran continued to complain of cold, his feet turning purple, and lower extremity numbness.  A definitive cause of his symptoms was not identified, but multiple etiologies were considered.  

The Veteran frequently referred to his foot surgery as the cause of his multiple medical problems, claiming that the operating physician severed his nerves.  The Veteran also is shown to have reinjured his back in a car accident in late 2012.  

At his October 2012 hearing, the Veteran testified that, prior to his surgery, he had very minor symptoms of numbness and cold in his lower extremities and that, immediately thereafter, he started feeling cold and numbness.  He added that repeat EMGs had shown worsening neuropathy.  

The Veteran's doctors were noted to have never provided opinions attributing this to his bilateral  little toe surgery.  He believed that the spinal anesthesia for the January 2009 surgery went into a "damaged" area of his spine and was "probably the wrong area to do it" because of all of his previous epidural injections.   

The Veteran reported having pain that radiated from his feet up and from his spine down.  He denied that anesthesia was discussed with him prior to surgery.  He also claimed that he had an unsuccessful epidural injection at a VA facility at some time prior to his surgery  and that the VA health care providers were rude to him after the surgery.  His wife also submitted a statement that the VA providers were impolite after the surgery.

The Veteran was rendered a VA examination in August 2013.  With regard to the back, the Veteran reported originally injuring his back at work, being on disability for two months, and receiving an epidural block.  He reported being able to drive a truck until 2009.  

The Veteran was noted to have undergone bilateral hammertoe surgery in January 2009, but his toes remained painful and became blackened, cold and numb.  Following the surgery, the Veteran never returned to work.  His back pain was related to his activity level and radiated to the hips with weight bearing for more than a few minutes.  There was also numbness, pain and paraesthesias from the knees to the toes, bilaterally.  

The examination showed some tenderness and limited range of motion of the spine as well as radiculopathy involving the sciatic nerve.  He also had advanced multilevel lumbar intervertebral degenerative disc disease from L1 through L4-5 by MRI.     

With regard to his legs, the Veteran reported that his knees were cold and would buckle without warning.  Flexion of the knees was limited, bilaterally, and extension was normal.  Tests of strength and stability were normal.  

Although there was severe functional impairment, there was no x-ray evidence of arthritis or patellar subluxation.  It was noted that tight hamstrings limited his range of motion.

With regard to the peripheral nerves, the Veteran reported having numbness from his toes to his knees and being no longer able to feel the ground beneath his feet.  He reported having severe pain and numbness as well as moderate paresthesias or dyesthesias in his lower extremities, but no symptoms in his upper extremities.   

The Veteran's strength on ankle flexion and dorsiflexion was reduced, bilaterally, as were deep tendon reflexes at the level of the ankles.  Sensation was absent in the lower leg/ankle and foot/toes, bilaterally.  He had trophic changes consisting of shiny, smooth, hairless shins, bilaterally.  

The examiner assessed incomplete paralysis of the sciatic, external popliteal, musculocutaneous, anterior tibial, internal popliteal, posterior tibial, anterior crural, internal saphenous, obturator, external cutaneous, and ilio-inguinal nerves of both lower extremities.  

An arteries and veins examination indicated that it was doubtful that the Veteran had Reynaud's disease.  Additionally, an examination for chronic fatigue syndrome was completed, and the Veteran was not diagnosed with this disorder.  

The examiner opined that, although the Veteran's symptoms got worse after the surgery, this was unrelated to the surgery.  The examiner noted that the surgery involved repairing bilateral hammer toe deformities of his little toes.  The location of the surgery only involved the sural nerve.  Consequently, the surgery could not be the source of his polyneuropathy or lumbar radiculopathy.  

According to the examiner, there was no evidence that the Veteran had peripheral vascular disease of the lower extremities based on a normal ankle brachial index.  His pseudoclaudication was noted to be most likely caused by his lumbar spinal stenosis.  

The examiner explained that, while the Veteran was diagnosed with Reynaud's phenomenon in the past, this condition was doubtful, because of the absence of the usual pallor or demarcation.  His constant lower extremity pain and cold sensation were more typical of peripheral neuropathy.  

It was also noted to be doubtful that the Veteran had reflex sympathetic dystrophy since he had bilateral pain without swelling, thickened skin changes or bone demineralization.  In the opinion of the examiner, all of the Veteran's lower extremity symptoms could be explained by his lumbar radiculopathy and widespread peripheral neuropathy.
 
The examiner also indicated that, although the Veteran complained of flu-like symptoms since his surgery, he did not meet the criteria for chronic fatigue syndrome and his symptoms were more likely caused by chronic pain and pain medications and less likely than not constituted additional disability after the January 2009 surgery.

As far as the Veteran's claim that his spinal condition was aggravated by a difficult epidural attempt, the examiner noted that this event occurred prior to the foot surgery and that additional disability would have been immediate.  She noted that the Veteran's surgical report documented adequate local and spinal anesthesia.  It was therefore unlikely that he suffered any further spinal damage as a result of the spinal anesthesia used for his foot surgery.

In sum, the examiner concluded that it was less likely than not that the Veteran had additional disability as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination in association with the January 2009 arthroplasty or due to an event that was not reasonably foreseeable.  

In response, the Veteran claimed that the examiner was biased and did not adequately examine his feet.  The Board notes that the report serves to document a comprehensive examination of the Veteran's lower extremities and do not show any indication of bias.  

The examiner opined that the Veteran had very severe disabilities of the lower extremities that were functionally equivalent to amputation.  

The Veteran also reported that he did have pain and swelling after his epidural that persisted for several months.  He felt the pain in his legs and feet could not be caused by lumbar radiculopathy because the spine pain ended in his hips and the pain in his feet and toes extended to the knees with very little pain between the hips and knees.  He did not believe that the sural nerve extended to the little toe.  He felt he had chronic fatigue syndrome because he was always tired.  

This evidence does not show any plausible nexus between the Veteran's bilateral little toe surgery and his various symptoms.  The Veteran has consistently been diagnosed with polyneuropathy and spinal disease, and there is no indication that either of these conditions were caused or aggravated by his surgical procedure or use of the spinal.  

The spinal injury was present for a long time prior to the surgery, and it is also documented that the Veteran had problems with cold feet long before the surgery although the problem appears to have been milder.  

As noted by the examiner, the surgery only involved the Veteran's little toes and the only nerve involved was the sural nerve; thus, the surgery could not be responsible for the Veteran's widespread polyneuropathy.  

Additionally, while the Veteran might have felt that spinal anesthesia was inadvisable given his history of spine problems and epidural injections, the examiner reported that the notes at the time of the operation documented a good response to anesthesia and opined that it was unlikely that the spinal anesthesia was the cause of any additional disability.  

The examiner felt that it was doubtful that the Veteran had Reynaud's disease, peripheral vascular disease, or reflex sympathetic dystrophy at the present time and that, even if these conditions were present, there is no indication that they would have been related to surgery that was specific to the little toes.  

While the Veteran might believe that his medical problems are related to the surgery, the Veteran lacks the specialized expertise that is necessary to provide a competent opinion as to the complex medical question presented in this case.  

Moreover, there is no indication that any additional disability is due to an unforeseen event insofar as, for the stated reasons, the evidence does not show that there is any relationship between anything that occurred during the surgery and the Veteran's current symptoms.


ORDER

The claim for compensation under 38 U.S.C. § 1151 for nerve damage and flu-like symptoms as due to bilateral fifth toe arthroplasties of the proximal interphalangeal joints performed by VA in January 2009 is denied.



____________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


